Citation Nr: 1106904	
Decision Date: 02/18/11    Archive Date: 02/28/11

DOCKET NO.  08-31 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida



THE ISSUE

Entitlement to an initial disability evaluation in excess of 30 
percent for the service-connected adjustment disorder with 
anxiety to include a total disability rating based upon 
individual unemployability (TDIU) by reason of service-connected 
disability.   



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from June 1943 to December 
1945.  He was awarded the Purple Heart.  The service records show 
that he participated in campaigns in Normandy, Northern France, 
Rhineland and Central Europe in World War II. 

This matter initially came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the RO in February 
2008 that granted service connection for adjustment disorder with 
anxiety and assigned a 10 percent rating effective on October 10, 
2007.  In March 2010, a 30 percent rating to the adjustment 
disorder with anxiety effective on October 10, 2007.  

In September 2009, the Veteran presented testimony at a hearing 
held before the undersigned Veterans Law Judge at the RO.  

The Board remanded the case to the RO in March 2010 for 
additional development of the record. 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Court of Appeals for Veterans Claims (Court) has held that a 
TDIU rating is encompassed in a claim for increased rating or the 
appeal of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 
(2009).  Therefore, the Veteran's claim for a higher initial 
rating for an adjustment disorder with anxiety includes a claim 
for TDIU.  

The issues of an increased rating for the service-connected 
adjustment disorder on an extraschedular basis and entitlement to 
a TDIU rating is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC. VA will notify the 
Veteran if further action is required on his part. 


FINDING OF FACT

Beginning on October 10, 2007, the service-connected adjustment 
disorder with anxiety is shown to have been manifested by a 
disability picture that more nearly approximated that of 
occupational and social impairment resulting in reduced 
reliability and productivity and difficulty in establishing 
effective work and social relationships.  


CONCLUSION OF LAW

The criteria for the assignment of a 50 percent rating, but no 
more for the service-connected adjustment disorder with anxiety 
have been met beginning on October 10, 2007.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.130 including Diagnostic Code 
9440 (2010).   


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim and 
of the relative duties of the VA and the claimant for procuring 
that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board concludes that the Veteran has been afforded 
appropriate notice under VCAA.  The RO provided VCAA notice 
letters to the Veteran in January 2008, prior to the initial 
adjudication of the claim, and in March 2008 and March 2010.   

The letters notified the Veteran of what information and evidence 
must be submitted to substantiate the claim for service 
connection, as well as what information and evidence must be 
provided by the Veteran and what information and evidence would 
be obtained by VA.  He was also told to inform VA of any 
additional information or evidence that VA should have, and was 
told to submit evidence in support of his claim to the RO.  The 
content of the letters complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The requirements of VCAA also include notice of a disability 
rating and an effective date for award of benefits if service 
connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

The January 2008 letter provided the Veteran with notice of the 
laws regarding degrees of disability or effective dates.  

The Courts have held that were the underlying claim for service 
connection has been granted and there is disagreement as to 
downstream questions, the claim has been substantiated and there 
is no need to provide additional VCAA notice nor is there 
prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007). 

The Board finds that all relevant evidence has been obtained with 
regard to the Veteran's claim, and the duty to assist 
requirements have been satisfied.  VA treatment records dated 
from March 2006 to April 2010 are associated with the claims 
folder.  

The Board finds that there is no identified relevant evidence 
that has not been accounted for.  The Veteran underwent VA 
examinations in January 2008 and October 2010 to obtain medical 
evidence as to the severity of the adjustment disorder with 
anxiety.   

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
Veteran in substantiating the claim.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist her in the development of the claim.  Smith v. Gober, 14 
Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001). 


Legal Criteria

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and the 
residual conditions in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.321(a), 4.1. 

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.   

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  Cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an initially 
assigned disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found during 
the appeal period.  Id. at 126-127.  See also Hart v. Mansfield, 
21 Vet. App. 505 (2007).  

The rating criteria for rating mental disorders reads as follows:

A 100 percent rating requires total 
occupational and social impairment, due to 
such symptoms as: gross impairment in 
thought processes or communication; 
persistent delusions of hallucinations; 
grossly inappropriate behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation  or own name.  

A 70 percent rating requires occupational 
and social impairment, with deficiencies in 
most areas, such as work, school, family 
relations judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with 
routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence) 
spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a worklike setting); 
inability to establish and maintain 
effective relationships.  

A 50 percent rating requires occupational 
and social impairment with reduced 
reliability and productivity due to such 
symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than 
once a week; difficulty in understanding 
complex commands; impairment of short- and 
long-term memory (e.g. retention of only 
highly learned material, forgetting to 
complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of 
motivation and mood; difficulty in 
establishing effective work and social 
relationships.  

A 30 percent rating requires occupational 
and social impairment with occasional 
decrease in work efficiency and 
intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, with 
routine behavior, self-care, and 
conversation normal), due to such symptoms 
as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, and 
mild memory loss (such as forgetting names, 
directions, recent events).

38 C.F.R. § 4.130, Diagnostic Code 9440 (2010).  

The Court has held that GAF scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See Carpenter 
v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. 
App. 266 (1996) (citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.) 
(DSM-IV), p. 32).  

GAF scores ranging between 61 to 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful interpersonal 
relationships.  

Scores ranging from 51 to 60 reflect more moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers or 
co-workers).  

Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, occupational or 
school functioning (e.g., no friends, unable to keep a job).  

Scores ranging from 31 to 40 reflect some impairment in reality 
testing or communications (e.g. speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking or 
mood (e.g. depressed man avoids friends, neglects family, and is 
unable to work).  Id.

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  
The Secretary shall consider all information and lay and medical 
evidence of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  


Analysis

Based on a careful review of the record, the Board finds that, 
for the period of the appeal, the service-connected psychiatric 
disorder is shown to have been manifested by disability picture 
that more closely resembles the criteria for a 50 percent in 
approaching a level of social and occupation impairment with 
reduced reliability and productivity and difficulty in 
establishing effective work and social relationships.  

The preponderance of the evidence establishes that the adjustment 
disorder causes chronic symptoms of nightmares and flashbacks, 
anxiety, depression, survivor's guilt, sleeping difficulty, 
avoidance of crowds, social isolation, fatigue and emotional 
numbing.  

The GAF scores for the adjustment disorder with anxiety are 
predominantly in the range of 41 to 50, which is indicative of 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  

A February 2008 VA psychiatry record indicates that the Veteran 
underwent an initial psychiatric assessment.  He reported having 
low energy, avoidance of crowds, loss of enjoyment of things he 
used to enjoy, bouts of depression, flashbacks and occasional 
nightmares.  It was noted that the Veteran was recently started 
on Zoloft.  

The examination showed that the Veteran's mood was sad.  His 
affect was depressed.  The Axis I diagnosis was that of 
depression and post traumatic stress disorder (PTSD) and the GAF 
score was 50.  The Veteran's medications were increased. 

A March 2008 VA psychiatry record indicated that the Veteran 
reported that his symptoms were worse because of stress.  He 
reported having nightmares, flashbacks, social isolation and 
avoidance of crowds.  The GAF was assessed as 51.  

An April 2008 VA treatment record noted that the Veteran reported 
that his mood had improved and that he had more energy.  The GAF 
score was assessed as 55.  

A June 2008 VA treatment record indicated that the Veteran 
reported being very depressed.  His medications were increased.  
A September 2008 VA treatment records noted that the Veteran 
reported having an anxious mood and low energy, and was upset by 
crowds. The GAF score was 55. 

A December 2008 VA psychiatry medication management note 
indicated that the Veteran reported feeling better, but still had 
days of depression and was sometimes fearful.  He thought of the 
war and had flashbacks and survivor guilt.  He continued to have 
nightmares, avoidance and numbness of feeling.  He also reported 
feeling tired and having little energy for several days.  His 
problems made it somewhat difficult for him to take care of 
things at home and get along with other people.  The GAF score 
was assessed as 42. 

The VA treatment records dated in 2009 showed that the GAF scores 
due to the adjustment disorder with anxiety ranged from 40 to 45.  
A March 2009 VA treatment record indicates that that GAF score 
was 45.  

A June 2009 VA treatment records indicated that the Veteran 
continued to have nightmare and flashbacks.  He continually 
thought of the war and felt stressed, angry, and frustrated.  His 
memories were vivid lately, and if he did not keep busy, he had 
incredible turmoil due to these memories.  The GAF score for the 
psychiatric disorder was 42.  

An August 2009 VA treatment record noted that the Veteran had 
flashbacks of getting killed and relived the feeling that he 
would never come home.  The trigger was his stomach disorder and 
symptoms.  He reported having nightmares. 

The Veteran stated that he had flashbacks and nightmares all of 
his life.  He reported that, at times, he had so much anxiety 
that he was unable to leave his home.  He continued to have 
survivor guilt.  The Axis I diagnosis was that of PTSD, 
depression and anxiety.  The GAF score was assessed as 40.  

The Veteran was afforded a VA examination in October 2010 and 
reported having difficulty initiating and maintaining sleep.  The 
Veteran had a chronic adjustment disorder that was more aptly 
described as being comprised of symptoms of PTSD and depression.  
The GAF score was 50.     

The Board notes that a January 2008 VA examination indicated that 
the Veteran had adjustment disorder with anxiety and the examiner 
assigned a GAF score of 70 which is indicative of mild symptoms 
or mild social and occupational impairment.  

However, the Board finds that the preponderance of the medical 
evidence specifically the VA treatment records dated from 2008 to 
2009 and the 2010 VA examination report show that the GAF scores 
fall into the range of 41 to 50, which is indicative of serious 
symptoms and serious occupational and social impairment.   

There is medical evidence that established that the Veteran's 
adjustment disorder with anxiety had been characterized as 
chronic.  See the December 2008 VA treatment record and the 
January 2008 and the October 2010 VA examination reports.  

The Board in this regard finds that this medical evidence is 
reflective of more persistent impairment and continuously reduced 
reliability and productivity as evidenced by the various GAF 
scores.  

Thus, the Board concludes that, on this record, the evidence 
supports the assignment of a 50 percent rating for the service-
connected adjustment disorder with anxiety for the entire appeal 
period.  

In view of the Court's holding in Fenderson, supra, the Board has 
considered whether the Veteran is entitled to staged ratings for 
his service-connected adjustment disorder with anxiety.  

However, a staged rating under Fenderson is not for application 
since the evidence shows that a 50 percent rating for the 
service-connected adjustment disorder with anxiety is warranted 
for the entire appeal period.  It appears from the medical 
evidence that the adjustment disorder with anxiety has remained 
essentially constant over the entire time.  

However, overall, the adjustment disorder with anxiety is not 
shown to cause deficiencies in all areas (work, school, family 
relations, judgment, thinking, or mood) or an inability to 
maintain effective social and work relationships.   

There also is no evidence of deficiencies in thinking or judgment 
due to the adjustment disorder with anxiety to warrant an 
evaluation in excess of 50 percent.  See the January 2008 and 
October 2010 VA examination reports and the VA treatment records.  

There is evidence that the adjustment disorder with anxiety 
caused some disturbance in mood in that he is sometimes depressed 
or anxious.  However, the service-connected adjustment disorder 
with anxiety does not produce persistent deficiencies in mood in 
that the symptoms are intermittent and not predominant.   

There is evidence of some impairment of social functioning; the 
preponderance of the evidence shows moderate to serious social 
impairment.  The Veteran, at times, was noted to be socially 
isolated, but he had social interaction with his family.  The 
Veteran was noted to be married and to have children whom he 
visits.  He reported having friends.  The medical evidence does 
not establish an inability to establish and maintain effective 
relationships.  

Significantly, there is noted to be some deficiency in his 
ability to work in that the October 2010 VA examination report 
noted that it was most unlikely that the Veteran would be able to 
perform in an occupation due to his mental condition.  

Thus, the issue of referral for assignment of an extraschedular 
rating on this basis pursuant to 38 C.F.R. § 3.321(b)(1) is 
addressed in the remand portion of the decision.  In addition, 
this evidence reasonably raises a claim of entitlement to a TDIU 
rating.    

In conclusion, the Board finds that, on this record, the evidence 
supports the assignment of a 50 percent rating, but no more for 
the service-connected adjustment disorder with anxiety for the 
entire appeal period.   


ORDER

An increased rating of 50 percent, but not higher for the 
service-connected adjustment disorder with anxiety for the entire 
appeal period is granted, subject to the regulations controlling 
disbursement of VA monetary benefits.  


REMAND

Where a veteran: (1) submits evidence of a medical disability; 
(2) makes a claim for the highest rating possible; and (3) 
submits evidence of unemployability, the requirement in 38 C.F.R. 
§ 3.155(a) that an informal claim "identify the benefit sought" 
has been satisfied and VA must consider whether the veteran is 
entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378 (Fed. 
Cir. 2001).  

The Court has held that a TDIU rating is encompassed in a claim 
for increased rating or the appeal of an initial rating.  Rice v. 
Shinseki, 22 Vet. App. 447 (2009).  

In this case, the Board finds that the Veteran's claim for a 
higher initial rating for adjustment disorder with anxiety 
includes a claim for a TDIU rating.

A TDIU may be assigned where the schedular rating is less than 
total, when it is found that the disabled person is unable to 
secure or follow a substantially gainful occupation as a result 
of a single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more and there 
is sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 
3.34l, 4.16(a) (2010).

In exceptional circumstances, where the Veteran does not meet the 
aforementioned percentage requirements, a total rating may 
nonetheless be assigned upon a showing that the individual is 
unable to obtain or retain substantially gainful employment.  38 
C.F.R. § 4.16(b) (2010).

Here, the service-connected disabilities include the adjustment 
disorder now rated at 50 percent, right arm disability with 
muscle injury to muscle group V with atrophy of the biceps due to 
a gunshot wound rated at 30 percent, and duodenal ulcer, left arm 
muscle injury to muscle group VII, back disability with muscle 
injury to muscle group XX, and gastroesophageal reflux disease, 
each rated at 10 percent.  

As such, the schedular requirements for consideration of a TDIU 
rating are now met. 

There also is evidence of occupational impairment.  The October 
2010 VA examination report notes that it was most unlikely that 
the Veteran would be able to perform an occupational position due 
to his mental condition.  

In light of the medical evidence of record, the Board determines 
that development and adjudication of the TDIU claim for 
extraschedular consideration under both 38 C.F.R. §§ 3.321(b)(1) 
and 4.16(b) is essential to avoid potential prejudice to the 
Veteran.

Accordingly, the case is REMANDED to the RO for the following 
action:

(Please note, this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009). Expedited handling is 
requested.)

1.  The RO should inform the Veteran and 
his representative of the elements of a 
claim for increase on an extraschedular 
basis under 38 C.F.R. § 3.321(b)(1) and for 
a TDIU rating that complies with the 
notification requirements of VCAA and 
permit the Veteran full opportunity to 
supplement the record as desired.  The RO 
should conduct any additional development 
of these claims in accordance with 
38 C.F.R. § 3.159.  

2.  Then, following completion of any 
indicated development, the RO should 
adjudicate the claim for increase on an 
extraschedular basis pursuant to 38 C.F.R. 
§ 3.321(b)(1).  If such criteria are met 
for this relevant period, the case should 
be referred to Under Secretary for Benefits 
or the Director of the Compensation and 
Pension Service for all indicated action.  

The RO also should adjudicate the claim for 
increase in terms of entitlement to a total 
rating based upon individual 
unemployability by reason of service-
connected disability.  

If any benefit sought on appeal remains 
denied, the RO should provide the Veteran 
and his representative with a fully 
responsive Supplemental Statement of the 
Case (SSOC) and afford the a reasonable 
opportunity for response.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The Veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


